UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7503


KEVIN MCDONALD,

                  Plaintiff – Appellant,

          v.

USP HAZELTON,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:10-cv-00277-JRS)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin McDonald, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin   McDonald    appeals   the   district   court’s     order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.       McDonald v. USP Hazelton, No. 3:10-cv-00277-JRS

(E.D. Va. Sept. 14, 2010).            We deny McDonald’s motions for a

transcript    and    for   summary   judgment.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                  AFFIRMED




                                       2